MEMORANDUM OPINION
{¶ 1} On May 5, 2003, appellant, Desiree Molzon, filed a notice of appeal from an April 29, 2003 judgment of the Geauga County Court of Common Pleas. In that judgment, the trial court granted the motion of appellee, Daniel Molzon, to relinquish jurisdiction and ordered that the matter be transferred to the Lake County Court of Common Pleas, Domestic Relations Division.
 {¶ 2} On August 1, 2003, this court issued a judgment entry in which appellant was ordered to show cause why this appeal should not be dismissed due to lack of a final appealable order. Appellant has failed to file a response.
 {¶ 3} A change of venue order is not a final appealable order as it is not a special proceeding nor does it determine the action or prevent a judgment. Romanchik v. Lucak (1988), 44 Ohio App.3d 215; Timsonv. Young (1980), 70 Ohio App.2d 239. Additionally, the appealing party would still have an effective remedy in the form of an appeal following final judgment in the new court. See R.C. 2505.02(B).
 {¶ 4} Accordingly, this court is without jurisdiction to consider the instant appeal and hereby dismisses it sua sponte.
Appeal dismissed.
Judith A. Christley and Cynthia Westcott Rice, JJ., concur.